Citation Nr: 0216292	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  02-16 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



REMAND

The veteran served on active duty from June 1987 to November 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in August 2002.

A review of the record reveals that, prior to the transfer of 
this appeal to the Board, by communication received in August 
2002, the veteran notified the RO of his desire for a video-
conference hearing.  Thereafter, by VA Form 9, Appeal to 
Board of Veterans' Appeals received at the RO in October 
2002, the veteran expressed his desire for a Travel Board 
hearing.  

Accordingly, the case must be remanded to the RO for the 
following action:

The RO should clarify with the veteran 
whether he wants a videoconference Board 
hearing or a Travel Board hearing.  The 
veteran should then be scheduled for the 
appropriate Board hearing.  He should be 
informed of the date, time and location 
of such hearing, and a copy of the notice 
letter should be associated with the 
claims file.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to appear, 
the case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




